                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT KEENAN,                             )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )       Case No. CIV-18-584-R
                                           )
LOUIS BERGER,                              )
                                           )
                     Defendant.            )

                                          ORDER

       Plaintiff is an architect specializing in rail transportation infrastructure projects

seeking relief from his prior employer, Defendant Louis Berger. Plaintiff was employed in

this capacity in Doha, Qatar from November 2016 through February 2017 and alleges that

he resigned when Defendant removed him from the project for which he was hired. Plaintiff

alleges that Defendant breached the employment contract by failing to support his efforts

to lead and direct the project and by failing to provide the necessary support personnel for

the project. He further alleges that Defendant made fraudulent misrepresentations to him

regarding the staff he would have available to him in Qatar, who were required for

successful project completion. Plaintiff also seeks relief on a theory of tortious interference

with business relationships and prospective economic advantage premised on his decision

to terminate his prior employment to accept the position in Qatar. Before the Court is

Defendant’s Motion to Dismiss for Forum Non Conveniens (Doc. No. 8), to which Plaintiff

filed an objection (Doc. No. 10) and Defendant a reply (Doc. No. 11). The Court ordered
the parties to file supplemental briefs, which they have done. (Doc.Nos.14-18). Upon

consideration of the parties’ submissions, the Court finds as follows.

       Defendant seeks dismissal of this action because the Employment Agreement

executed by the parties contains a forum selection clause indicating that Qatar is the only

appropriate place for legal action related to this contract. “The doctrine of forum non

conveniens permits a court to dismiss a case when an adequate alternative forum exists in

a different judicial system and there is no mechanism by which the case may be transferred.

See Charles Alan Wright et al., 14D Fed. Prac. & Proc. Juris. § 3828 (4th ed., Nov. 2018

update)” Kelvion, Inc. v. PetroChina Canada Ltd., 918 F.3d 1088, 1091 (10th Cir. 2019).

Before the Court considers whether dismissal is appropriate under forum non conveniens,

it must first consider the validity of the forum selection clause. See Presidential Hospitality,

LLC v. Wyndham Hotel Group, LLC, 333 F. Supp. 3d 1179, 1222-23 (D.N.M.

2018)(“When faced with a forum selection clause that covers the dispute, a preliminary

question is whether that clause is contractually valid.”)(citing Atlantic Marine Constr. Co.

v. United States District Court for the Western Dist. of Texas, 571 U.S. 49, 62, n.5 (2013));

see also Russell v. De Los Suenos, No. 13-CV-2081-BEN (DHB), 2014 WL 1028882, at

*6 (S.D. Cal. Mar. 17, 2014)(“[T]his Court finds it appropriate for a court to consider

Bremen arguments raised as a separate analysis [because] [t]he forum non conveniens

analysis is predicated on the basic assumption that the clause is valid.”). “If the clause

controls and points to a state or foreign forum, then the court may apply the doctrine of

forum non conveniens.” Kelvion, 918 F.3d at 1091 (citing Atl. Marine Constr. 71 U.S. at



                                               2
60). Accordingly, the Court considers Plaintiff’s contentions that the relevant provision is

not valid.

       The parties’ agreement provides in Clause 24, “[t]his Agreement shall be governed

by the exclusive jurisdiction of the local judicial systems and laws of the Country.” (Doc.

No. 8-1). Plaintiff argues that this provision is ambiguous as to where claims must be

pursued and further that the language of the clause does not mandate Qatar as the

appropriate venue for his action. The Court first considers Plaintiff’s contention that it is

ambiguous and does not mandate that his claims be pursued in Qatar. The Court has little

difficulty rejecting Plaintiff’s ambiguity argument. Clause 1 of the Employment

Agreement indicates that “Capitalized terms referred to herein are defined in Appendix A.”

Clause 1 provides that “employment will commence on the first working day at the location

specified in Appendix A.” Appendix A defines “Country” for Clause 1 as Qatar, that is the

location of Plaintiff’s employment. Although the Appendix does not contain a definition

of “Country” for Clause 24, it is apparent to the Court that the agreement contemplates that

Qatar is the reference point of Clause 24, and the remainder of the contract. Nothing in the

Employment Agreement, which Plaintiff executed in Qatar for work to be performed in

Qatar gives any indication that Clause 24 would apply to any other country. Clause 16,

which addresses termination, has a reference in both the contract and Appendix to Qatari

labor law.

       Article 169 of Law No. (22) of 2004 Regarding Promulgating the Civil Code of

Qatar provides that where the wording of a contract is clear, it should not be deviated from



                                             3
in construing the parties’ intent.1 The Court finds the Employment Agreement clear. In its

provisions there are no references to countries other than Qatar. Mr. Keenan agreed by

contract to behave in a manner consistent with the laws of the Country of Employment,

Qatar, and that Qatari labor law governed. (Clause 5) Having found no ambiguity in the

terms of the Agreement, as discussed above, the Court therefore relies on Article 169 of

Law No. (22) of 2004 and finds that Qatar is the place mandated for consideration of

Plaintiff’s breach of contract action and the related tort claims. Therefore, the Court

declines Plaintiff’s request to find Clause 24 ambiguous.2

         Plaintiff further argues that Clause 24 does not constitute an agreement to resolve

disputes only in Qatar, i.e., that it is not mandatory. Plaintiff argues the provision does not

specify venue, and that its reference to “exclusive jurisdiction” does not support the

interpretation that any dispute between Plaintiff and his prior employer must be addressed

in Qatar. The Court asked the parties to address Qatari law on this point. Defendant

presented the affidavit of Franklin Breckenridge, associate legal counsel for Louis Berger,

who is stationed in the UAE, who avers he has knowledge of the Qatari legal system. He

states that under Qatari law, all employment disputes must be presented to the Qatari

Ministry of Labor and asserts the Court should construe Clause 24 as mandatory. Plaintiff

did not present the affidavit of any expert on Qatari law, but cited to various provisions of

the Qatari labor law. In response to Defendant’s assertion that Plaintiff agreed to pursue


1
  The Court notes that none of the translations utilized in this case are official, because the law of Qatar is written in
Arabic. However, translated versions of the laws cited herein were obtained via www.almeezan.qa.
2
  Article 170 of Law No. (22) of 2004 provides that “any doubt in the wording of the contract shall be interpreted in
favour of the obligor.” http://www.almeezan.qa/LawArticles.aspx?LawTreeSectionID=8918&lawId=2559&
language=en.

                                                            4
any disputes in Qatar because he worked for a Qatari company, Plaintiff offers no evidence

about his expectations at the time he executed the agreement, nor does he argue he was

unaware of the contractual provision. Rather, he notes that Louis Berger is headquartered

in New Jersey. The Court finds that the language of Clause 24, and the use of the term

“exclusive jurisdiction” supports Defendant’s theory that the Qatari judicial forum is

mandatory.3

         Finally, Plaintiff also contends that Clause 24 does not apply to all of his claims,

and therefore dismissal in favor of a proceeding in Qatar would be inappropriate, that is

that his claims are not within the scope of the forum selection clause. As noted above,

Plaintiff’s claims are not limited to breach of the Employment Agreement. He additionally

asserts that he was fraudulently induced into accepting the employment in Qatar and that

Defendant tortiously interfered with his business relationships and prospective economic

advantage because Plaintiff left his prior employment to work for Defendant in Qatar.

Although Plaintiff argues that his tort claims are independent of his breach of contract

claim, the undersigned disagrees. Notably, all of Plaintiff’s claims stem from his decision



3
  If the Court were to apply federal common law to the issue, it would conclude that the use of the phrase “exclusive
jurisdiction” applies to both venue and jurisdiction. “Permissive forum selection clauses authorize jurisdiction in a
selected forum but do not prohibit litigation in another venue; mandatory forum selection clauses require litigation in
a designated forum to the exclusion of all other forums.” MVT Enterprises, Inc. v. Comdata Network, Inc., 2018 WL
4442217, at *1 (D.N.M. Sept. 17, 2018)(citing K&V Sci. Co. v. BMW AG, 314 F.3d 494, 498 (10th Cir. 2002)). Here,
the forum selection clause is mandatory. It uses the term “exclusive” in reference to both where litigation is to be
undertaken, the judicial system of Qatar, and what law is to be applied, Qatari law. The clause cannot be read in the
manner suggested by Plaintiff. See Kevlion, Inc. v. Brion Energy Corp. 2017 WL 3711500, * 3 (N.D. Okla. Aug. 28,
2017)(finding that agreeing to submit to the exclusive jurisdiction of the courts of Alberta was a mandatory forum
selection clause); Herr Industries v. CTI Systems, SA, 112 F.Supp.3d 1174, 1179 (enforcing clause as mandatory where
the parties agreed “to submit to the exclusive jurisdiction of the courts of the Grand-Duchy of Luxembourg.”); Home
Basket Co. v. Pampered Chef, Ltd., 2005 WL 82136 at *5 (D. Kan. 2005)(“sole and exclusive jurisdiction” limited
venue to the court specified therein).


                                                          5
to execute the contract to work in Qatar and directly arise therefrom. A finding in Plaintiff’s

favor on his fraudulent inducement claim would implicate the merits of his breach of

contract claim, because both would require Plaintiff to establish that he was deprived of

the necessary tools and personnel for adequate performance of his duties in Qatar.

Similarly, Plaintiff’s contention that he resigned his position with his predecessor employer

is premised on Defendant’s alleged failure to provide him the necessary manpower to

properly complete his duties under the contract. This contention is the crux of Plaintiff’s

breach of contract action. As argued by Defendant, courts do not permit a plaintiff to

“evade enforcement of forum selection agreements through artful pleading of [tort] claims

in the context of a contractual dispute.” See Lambert v. Kysar, 983 F.2d 1110, 1121 (1st

Cir. 1993)(internal quotation marks and citations omitted). In Kelvion the court noted:

               The scope of a forum-selection clause is evaluated according to
       ordinary principles of contractual interpretation. See, e.g., Am. Soda, LLP v.
       U.S. Filter Wastewater Grp., Inc., 428 F.3d 921, 925 (10th Cir. 2005); K &
       V Sci. Co. v. BMW, 314 F.3d 494, 497 (10th Cir. 2002). Other circuits have
       held a forum-selection clause will apply to claims that “ultimately depend on
       the existence of a contractual relationship between the parties,” Coastal Steel
       Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d 190, 203 (3d Cir. 1983),
       overruled on other grounds by Lauro Lines S.R.L., v. Chasser, 490 U.S. 495,
       109 S.Ct. 1976, 104 L.Ed.2d 548 (1989); where “resolution of the claims
       relates to interpretation of the contract,” Manetti-Farrow, Inc. v. Gucci Am.,
       Inc., 858 F.2d 509, 514 (9th Cir. 1988); or when the claims “involv[e] the
       same operative facts as a parallel claim for breach of contract,” Lambert v.
       Kysar, 983 F.2d 1110, 1122 (1st Cir. 1993).

918 F.3d at 1092. Because Plaintiff’s tort claims require proof of elements common to his

contract claim, the Court finds that the forum-selection clause would encompass all of his

claims.



                                              6
       Plaintiff does not contend that Clause 24 was the product of fraud, coercion, or

overreaching but asserts that, if the Court finds the forum selection clause mandates venue

in Qatar, the clause is invalid because it would foreclose any remedy due to inconveniences

with proceeding in Qatar. “Forum-selection clauses . . . are prima facie valid and should

be enforced unless enforcement is shown by the resisting party to be ‘unreasonable’ under

the circumstances.” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 9-10 (1972). “[A]

party resisting enforcement carries a heavy burden of showing that the provision itself is

invalid due to fraud or overreaching or that enforcement would be unreasonable or unjust

under the circumstances.” Riley v. Kingsley Underwriting Agencies, Ltd., 969 F.2d 953,

957 (10th Cir. 1992).

       Plaintiff argues his remedies would be foreclosed because he would have to hire

counsel in Qatar and that, even if physical presence is not required, he would have to

contend with a major time difference between Oklahoma and Qatar. Plaintiff cites no

authority finding that a time difference or the need to hire counsel in a different location

presents inconvenience sufficient to invalidate a forum selection clause. Plaintiff’s

argument that he would likely need to travel to Qatar multiple times is rebutted by the

judicial system in Qatar, which contemplates very little discovery and written submissions

rather than the taking of evidence. Although undoubtedly Plaintiff would experience some

inconvenience, the issues he raises do not justify non-enforcement of the forum selection

clause. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 596–97 (1991). Having




                                             7
concluded that the forum selection clause is valid, the Court next considers the forum non

conveniens factors.4

         Before dismissing a case under the doctrine of forum non conveniens the Court must

find that the foreign forum is an adequate alternative to this Court. “The availability

requirement is usually satisfied . . . where the defendants concede to be amenable to process

in the alternative forum. Yavuz v. 61 MM, Ltd., 576 F.3d 1166, 1174 (10th Cir. 2009) (citing

Gschwind v. Cessna Aircraft Co., 161 F.3d 602, 606 (10th Cir. 1998). Further, the remedy

provided by the alternative forum “need not be the same as that provided by the American

court.” Id. at 607. Instead, the alternative forum is not inadequate unless its remedy is “so

‘clearly inadequate . . . that it is no remedy at all.’” Id. (quoting Piper Aircraft v. Reyno,

454 U.S. 235, 254-55 (1981). Here Defendant contends that Qatar provides an adequate

alternative forum, which Plaintiff disputes, arguing that Defendant’s reliance on Article

128 of the Labour Law 2004, is improper, because this section applies only to collective

labor disputes.

         The Court agrees with Plaintiff that Article 128 applies to collective labor disputes;

however, Qatari law provides for individual labor complaints as well. The Labour Law of

2004 was amended by Law No. 13 of 16 August 2017, to include provisions for such

claims. For example, Article 115 bis provides:

                 If a dispute arises between a worker and an employer related to the
         application of the provisions of this law or the labour contract, each party
         shall refer the dispute to the Labour Relations Department or to the Human
         Resources Department at the Ministry, as the case may be, to settle the

4
  Plaintiff asserted in response to the Motion to Dismiss that the Court should utilize the forum non conveniens analysis
applicable in the absence of a valid forum selection clause.

                                                           8
           dispute amicably.

                  The competent department shall take the necessary measures to settle
           the dispute amicably within a maximum period of seven days as of the day
           on which it was referred. The outcome of the settlement shall be referred to
           both parties within seven consecutive days. If both parties accept it, this
           agreement shall be drafted in a report signed by both, and certified by the
           competent department. It shall have executory force.

                  If the dispute is not settled within the period mentioned in the previous
           paragraph, or if either party to the dispute refuses the settlement of the
           competent department, or that the period has expired, without either party
           having expressed its view on acceptance or rejection, the competent
           department shall be required to refer the dispute within three consecutive
           days to the workers’ dispute settlement committee. A memorandum which
           includes a summary of the dispute, the arguments of both parties, pertinent
           documents and the observations of the competent department shall be
           attached to this referral. The secretariat of the workers’ dispute settlement
           committee, shall fix a session for the examination of the dispute within a
           maximum of seven days as of the date of referral. Both the worker and the
           employer shall be notified of the date of the session at least three days before
           its convening.

                 The submission of the dispute settlement request to the competent
           department shall put a halt to the legally prescribed period set down for
           dropping the action for such rights, until the deadlines indicated in this article
           have passed.

http://www.ilo.org/dyn/natlex/docs/MONOGRAPH/104948/128415/F-437237902/

QAT104948%20Eng.pdf. The recent provisions added to Qatar’s labor law call for creation

of workers’ dispute settlement committees and permit appeal to competent circuits of the

Appellate Court. See Qatar’s New Labour Disputes Settlement Process, Gulf Times, June

25,         2018         (https://www.gulf-times.com/story/597400/Qatar-s-new-labour-disputes-

settlement-process).5



5
    Although these provisions post-date Plaintiff’s Qatari employment, they apply to all disputes filed after August 2017.

                                                             9
         Plaintiff does not argue that Defendant is not amenable to efforts to recoup his losses

in Qatar. Furthermore, although neither the process nor the remedies are identical to those

available in this Court, that factor is not outcome determinative.

         [An] “adequate alternative forum” may be a non-judicial alternative remedy
         established to specifically redress a particular set of victims. See, e.g., Jiali
         Tang v. Synutra Int’l, Inc., 656 F.3d 242, 250-52 (4th Cir. 2011) (affirming
         forum non conveniens dismissal holding that Chinese government fund
         created to compensate contaminated infant formula was adequate alternative
         forum); Lueck v. Sundstrang Corp., 236 F.3d 1137, 1143-44 (9th Cir. 2001)
         (same, in the context of New Zealand’s government-run “Accident
         Compensation System,” and noting that “[t]he forum non conveniens
         analysis does not look to the precise source of the plaintiff’s remedy”).
         Moreover, “the test for adequacy is simply whether a party will have some
         remedy and will not be treated unfairly.” Polanco v. H.B. Fuller Co., 941 F.
         Supp. 1512, 1525 (D. Minn. 1996) (dismissing case on forum non conveniens
         grounds even though Guatemalan tort remedy was not “equivalent” to
         Minnesota tort remedy, and plaintiff would struggle to find a local attorney
         who could represent her).

Veljkovic v. Radisson Hosp., Inc., No. 18-CV-2159 (SRN/BRT), 2019 WL 1367772, at *6

(D. Minn. Mar. 26, 2019); see also Yavuz, 576 F.3d at 1177 (“a foreign venue may be

adequate even if it does not have same procedural safeguards or the identical remedies

available in the United States.”). Qatar provides a valid forum for consideration of labor

disputes by persons employed within the country, and the Court finds that an alternative

forum exists for purposes of Defendant’s motion. Accordingly, Plaintiff’s contention that

Qatar does not offer an alternative avenue for his request or relief is without merit.6




6
 In support of his contention that Qatar is not an adequate alternative forum Plaintiff relies in part on Boone v. MVM,
Inc., 2007 WL 549833 (D. Colo. 2007). In Boone, there was a choice of law provision which the court referenced and
apparently confused with a forum selection clause. Accordingly, that court was not presented with the same forum
non conveniens arguments presented herein.

                                                         10
         If the Court concludes there is an adequate alternative forum, it must also weigh

whether the public interest factors favor dismissal.7 The Court considers “the

administrative difficulties flowing from court congestion; the local interest in having

localized controversies decided at home; and the interest in having the trial of a diversity

case in a forum that is at home with the law.” Atl. Marine, 571 U.S. at 62, n.6. Plaintiff

argues that because most of the events occurred in Oklahoma and therefore the public

interest favors denying Defendant’s motion. Plaintiff does not address the above factors,

he does not present any evidence regarding administrative difficulties in Qatari labor

proceedings, indeed the process appears designed to move expeditiously. According to

Qatar’s New Labor Disputes Settlement Process, where the employment relationship has

broken down an employee can file a claim with the Department of Labour which the

Department must attempt to settle within seven days. If unsuccessful, the dispute should

be transferred to the Labour Disputes Settlement Committee. The Committee should set a

date for the case to be heard within three days of referral and should resolve the dispute

within three weeks of an initial hearing. Either side may appeal to the Court of Appeal. See

Qatar’s New Labour Disputes Settlement Process, Gulf Times, June 25, 2018

(https://www.gulf-times.com/story/597400/Qatar-s-new-labour-disputes-settlement-

process).

         Qatar has a stronger interest than Oklahoma in having this dispute resolved in Qatar,

the country having an interest in the treatment of its expatriate work force and in


7
   In his original response to the motion to dismiss Plaintiff cited certain private factors that he alleges disfavor
dismissal. In a case involving a valid forum selection clause private interest factors are irrelevant. Alt. Marine, 571
U.S.at 64; Kelvion, 918 F.3d at 1094.

                                                         11
enforcement of its laws. Finally, Qatari justice officials are better prepared to address

Qatari law. The official version of the country’s laws are in Arabic, and it is apparent the

translations available directly from the Qatari government lag behind with regard to

amendments, translation of the 2017 amendments to the Labour Law are not yet available

on Al-Meezan, the portal maintained by the Qatari Ministry of Justice.8 Additionally,

because there is no body of case law, the Court would be left assessing Qatari law with no

meaningful guidance as to how to interpret and apply the same. As a result of the above,

the Court concludes that the balance of public interest factors weighs in favor of enforcing

the forum-selection clause and dismissing this action.

         For the reasons set forth herein, Defendant’s Motion to Dismiss based on forum non

conveniens is GRANTED.

         IT IS SO ORDERED this 12th day of April 2019.




8
 See e.g. http://www.almeezan.qa/CustomPage.aspx?id=6&language=en (“Are all the Arabic data available in
English? The site is intended to provide legal information in both Arabic and English. However, the currently available
English version contains only certain legal information while the translation of the remainder is in process.”).

                                                         12
